                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS
                           KANSAS CITY DIVISION

TIMOTHY HANNON,                               )
                                              )
                     Plaintiff,               )
                                              )          CIVIL ACTION FILE NO.
vs.                                           )
                                              )          2:19-CV-02287-DDC
SUNTRUST BANK D/B/A                           )
COHEN FINANCIAL,                              )
                                              )
                     Defendant.               )
                                              )

                            AGREED PROTECTIVE ORDER

       The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending

this action and any appeals. The parties jointly request entry of a protective order to limit

the disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because discovery in this case may

involve production and/or review of confidential information of the parties and non-parties

to this action, including personnel records and confidential, proprietary or sensitive




O:\PROTECTIVE ORDERS\19-2287-DDC-PO.DOCX
business information of SunTrust Banks, Inc., d/b/a Cohen Financial (“SunTrust”)1 as well

as medical records, tax information and other private documents or information of Plaintiff.

The parties in this action consent to entry of this Consent Protective Order in order to

protect the legitimate privacy interests of the parties and non-parties alike, and to provide

Plaintiff Timothy Hannon and SunTrust and their respective counsel, certain documents

potentially relevant to this action. For good cause shown under Fed. R. Civ. P. 26(c), the

court hereby enters the following Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter,

collectively, “documents”), are subject to this Order concerning Confidential Information

as set forth below. As there is a presumption in favor of open and public judicial

proceedings in the federal courts, this Order will be strictly construed in favor of public

disclosure and open proceedings wherever possible.

       2.     Definition of Confidential Information.             As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use are

restricted by statute or could potentially cause harm to the interests of the disclosing party


1
 In his Complaint, Plaintiff mis-identifies SunTrust as “SunTrust Bank, d/b/a Cohen Financial.”
However, SunTrust is properly identified as “SunTrust Banks, Inc., d/b/a Cohen Financial.”

                                              2
or nonparties. For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

            • Proprietary, sensitive, or confidential business records

            • Financial, tax, and accounting statements and records

            • Trade secrets

            • Personnel records

            • Medical records

            • Information identifying current or former customers of SunTrust

            • Records whose disclosure is otherwise restricted or prohibited by contract or

               statute

Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” (hereinafter, “the marking”) on the document and on all copies

in a manner that will not interfere with the legibility of the document. As used in this

Order, “copies” includes electronic images, duplicates, extracts, summaries, or descriptions

that contain the Confidential Information. The marking will be applied prior to or at the

time the documents are produced or disclosed. Applying the marking to a document does

not mean that the document has any status or protection by statute or otherwise except to
                                              3
the extent and for the purposes of this Order. Copies that are made of any designated

documents must also bear the marking, except that indices, electronic databases, or lists of

documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information are

not required to be marked. By marking a designated document as confidential, the

designating attorney thereby certifies that the document contains Confidential Information

as defined in this Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within ten (10) days business days after discovery of the

inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt of

the deposition transcript. Such designation must be specific as to the portions of the

transcript and/or any exhibits to be protected.

       6.     Protection of Confidential Material.

              (a)      General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including

any appeals or any other related legal proceeding brought by one of the parties to this

litigation.
                                              4
              (b)    Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:

              (1)    The parties to this litigation, including any employees, agents,
                     and representatives of the parties;

              (2)    Counsel for the parties and employees and agents of counsel;

              (3)    The court and court personnel, including any special master
                     appointed by the court, and members of the jury;

              (4)    Court reporters, recorders, and videographers engaged for
                     depositions;

              (5)    Any mediator appointed by the court or jointly selected by the
                     parties;

              (6)    Any expert witness, outside consultant, or investigator retained
                     specifically in connection with this litigation, but only after
                     such persons have completed the certification contained in
                     Attachment A, Acknowledgment and Agreement to be Bound;

              (7)    Any potential, anticipated, or actual fact witness and his or her
                     counsel, but only to the extent such confidential documents or
                     information will assist the witness in recalling, relating, or
                     explaining facts or in testifying, and only after such persons
                     have completed the certification contained in Attachment A;

              (8)    The author or recipient of the document (not including a person
                     who received the document in the course of the litigation);

              (9)    Independent providers of document reproduction, electronic
                     discovery, or other litigation services retained or employed
                     specifically in connection with this litigation; and

              (10)   Other persons only upon consent of the producing party and on
                     such conditions as the parties may agree.




                                              5
39525110v5
              (c)    Confidential Customer Information.             The parties agree that

SunTrust may redact from any document as Confidential Information any information

identifying a current or former customer of SunTrust.

              (d)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons required to sign Attachment A, along with the originals

of the forms signed by those persons acknowledging their obligations under this Order.

         7.   Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must

take appropriate action to ensure that the document receives proper protection from public

disclosure, such as: (a) filing a redacted document with the consent of the party who

designated the document as confidential; or (b) seeking permission to file the document

under seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule

5.4.6. Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The mere designation of information as confidential pursuant to this

Order is insufficient to satisfy the court’s requirements for filing under seal in light of the

public’s qualified right of access to court dockets. The parties understand that the requested

documents may be filed under seal only with the permission of the court after proper

motion. If the motion is granted and the requesting party is permitted to file the requested



                                              6
39525110v5
documents under seal, only counsel of record and unrepresented parties will have access

to the sealed documents. Pro hac vice attorneys must obtain sealed documents from local

counsel.

         8.   Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, though, the objecting party must

meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidentiality designation may file a motion

that identifies the challenged material and sets forth in detail the basis for the challenge;

the parties are strongly encouraged to consider arranging a telephone conference with the

undersigned magistrate judge before filing such a motion, but such a conference is not

mandatory. The burden of proving the necessity of a confidentiality designation remains

with the party asserting confidentiality. Until the court rules on the challenge, all parties

must continue to treat the materials as Confidential Information under the terms of this

Order.

         9.   Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or anticipates that

another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the Confidential



                                              7
39525110v5
Information. The court may thereafter make such orders as are necessary to govern the use

of such documents or information at the hearing or trial.

         10.   Obligations on Conclusion of Litigation.

               (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion

of the litigation.

               (b)    Return of Confidential Documents. Within thirty (30) business

days after this litigation concludes by settlement, final judgment, or final order, including

all appeals, if requested by the designating party, the parties must destroy all documents

designated as containing Confidential Information, including copies as defined above and

certify the fact of destruction within seven (7) business days, unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; or (2) as to

documents bearing the notations, summations, or other mental impressions of the receiving

party, that party elects to destroy the documents and certifies to the producing party that it

has done so. A receiving party is not required to locate, isolate, and return e-mails

(including attachments to e-mails) that may include Confidential Information, Confidential

Information contained in deposition transcripts, or Confidential Information contained in

draft or final expert reports. Legal counsel for a party may confidentially maintain one

copy of Confidential Information after final resolution of this matter as is necessary to

fulfill legal counsel’s ethical obligation to preserve a copy of the client’s file.



                                               8
39525110v5
               (c)   Retention    of   Work      Product.   Notwithstanding     the   above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or images

of designated documents. This work product will continue to be confidential under this

Order. An attorney may use his or her own work product in subsequent litigation provided

that its use does not disclose Confidential Information.

         11.   Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the parties

have been given notice and an opportunity to be heard on the proposed modification.

         12.   Enforcement of Protective Order. Even after the final disposition of this

case, a party or any other person with standing concerning the subject matter may file a

motion to seek leave to reopen the case for the limited purpose of enforcing or modifying

the provisions of this Order.

         13.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is




                                             9
39525110v5
entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court

may rule on a specific document or issue.

         14.   Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

         15.   Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential

Information until they execute and file their written agreement to be bound by the

provisions of this Order.

         16.   Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if timely requested by the third party.

         17.   Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product.         Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis of

attorney-client privilege or work-product protection, including, but not limited to,

information or documents that may be considered Confidential Information under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or protected

nature or estop that party or the privilege holder from designating the information or

document as attorney-client privileged or subject to the work-product doctrine at a later



                                             10
39525110v5
date. Any party receiving any such information or document must return it upon request

to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing

party within five (5) business days, regardless of whether the receiving party agrees with

the claim of privilege and/or work-product protection. Disclosure of the information or

document by the other party prior to such later designation will not be deemed a violation

of the provisions of this Order. Although the provisions of this section constitute an order

pursuant to Rule 502(d) and (e) of the Federal Rules of Evidence, and will be construed in

a manner consistent with the maximum protection provided by said rule, nothing in this

Order is intended or will be construed to limit a party’s right to conduct a review of

documents, including electronically-stored information, for relevance, responsiveness, or

segregation of privileged or protected information before production.

         IT IS SO ORDERED.

         Dated September 6, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                          James P. O=Hara
                                          U. S. Magistrate Judge




                                            11
39525110v5
WE SO MOVE and agree to abide by the terms of this Order.



 /s/ Brittany C. Mehl_________________        /s/ Kaitlin E. Gallen
 Ryan M. Paulus                               Brian J. Zickefoose
 D. Kan. 78276                                Kansas Bar No. 21948
 Brittany C. Mehl                             Kaitlin E. Gallen
 D. Kan. 78534                                Kansas Bar No. 27427

 CORNERSTONE LAW FIRM                         POLSINELLI P.C.
 8350 N. St. Clair Ave., Ste. 225             900 W. 48th Place, Suite 900
 Kansas City, Missouri 64151                  Kansas City, MO 64112
                                              Telephone: 816.374.0585
 Telephone (816) 581-4040                     Facsimile: 816.374.0509
 Facsimile   (816) 741-8889                   bzickefoose@polsinelli.com
 r.paulus@cornerstonefirm.com                 kgallen@polsinelli.com
 b.mehl@cornerstonefirm.com
                                              Ashley Z. Hager
 Attorneys for Plaintiff                      Georgia Bar No. 784505
 Timothy Hannon                               ashley.hager@troutman.com
                                              Emily E. Schifter
                                              Georgia Bar No. 767888
                                              emily.schifter@troutman.com
                                              Admitted Pro Hac Vice

                                              TROUTMAN SANDERS LLP
                                              600 Peachtree Street, NE
                                              Suite 3000
                                              Atlanta, GA 30308-2216
                                              (404) 885-3000 (phone)
                                              (404) 885-3900 (fax)

                                              Attorneys for Defendant SunTrust Banks, Inc.,
                                              d/b/a Cohen Financial




                                         12
39525110v5
                         ATTACHMENT A
             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Protective Order

dated _______________ in the case captioned, Timothy Hannon v. SunTrust Bank d/b/a

Cohen Financial, Case No. 2:19-CV-02287-DDC-JPO, and attached hereto, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court for the District of Kansas in matters relating

to this Protective Order and understands that the terms of the Protective Order obligate

him/her to use materials designated as Confidential Information in accordance with the

order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with

the provisions of the Protective Order.

         The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                        ______________________________________

Job Title:                   ______________________________________

Employer:                    ______________________________________

Business Address:            _______________________________________

Date: _____________          ______________________________________
                                   Signature




39525110v5
